MORROW, P. J.
The unlawful possession of a still for the manufacture of intoxicating liquor is the offense; penalty, confinement in the penitentiary for a period of four years.
The facts heard upon the trial are not before this court. No legal questions are presented for review.
Note is taken of the fact that, in the judgment of conviction, observance was not had of the indeterminate sentence law. The judgment should have condemned the appellant to suffer confinement in the penitentiary for a period of not less than one. nor more than four years. In the sentence, however, the penalty is properly entered.
The judgment is reformed and affirmed.
HAWKINS, J., absent.